ang ‘a . o 2 . be ,
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) "°° 7 Page 1 of 1 an

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

 

 

 

 

 

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)
Carlos Avila-Rendon _ Case Number: 3:19-mj-24224
| Frank A Balisfrieri
Defendant's Attorney F i i E i }
REGISTRATION NO. 90952298 |
OCT 21 2019
THE DEFENDANT: .
pleaded guilty to count(s) lof Complaint . CLERK, U.S. DISTRICT COURT
C] was found guilty to count(s) BY DEPUTY
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section ' Nature of Offense os Count Number(s)
8:1325 - ILLEGAL ENTRY (Misdemeanor) 1
C) The defendant has been found not guilty on count(s) _
CO Count(s) _ dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

x TIME SERVED Go | days

Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

Ci Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
. ofany change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
~ imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Monday, October 21, 2019
Date of Imposition of Sentence

Kan Wo

HONORABLE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

 

_ Clerk’s Office Copy > | | 3:19-mj-24224

 
